Name: Commission Regulation (EEC) No 2993/88 of 29 September 1988 amending Regulation (EEC) No 2183/81 laying down rules implementing the system of aid for cotton
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 30 . 9 . 88 Official Journal of the European Communities No L 270/61 COMMISSION REGULATION (EEC) No 2993/88 of 29 September 1988 amending Regulation (EEC) No 2183/81 laying down titles implementing the system of aid for cotton HAS ADOPTED THIS REGULATION : Article 1 The following subparagraph is hereby inserted after the first subparagraph of Article 8 (2) of Regulation (EEC) No 2183/81 : 'However, for the 1988/89 marketing year, applications for supervised storage shall be submitted not later than 30 days after the date of submission of the aid application . Except incases of force majeure, if that time limit is exceeded, the aid application shall be considered as having been lodged on the day the . application for supervised storage was submitted, unless the aid applying on that day is higher than that applying on the day the aid application was submitted.' THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Greece, and in particular Protocol 4 on cotton, as last amended by Regulation (EEC) No 4006/87 ('), Having regard to Council Regulation (EEC) No 2169/81 of 27 July 1981 laying down the general rules for the system of aid for cotton (2), as last amended by Regulation (EEC) No 2261 /88 (3), and in particular Article 11 thereof, Whereas Article 6 ( 1 ) of Commission Regulation (EEC) No 2183/81 (4), as last amended by Regulation (EEC) No 2118/88 (*), provides in particular that applications for aid are to be submitted on or before the date on which the application for supervised storage of the cotton is made ; whereas that provision could in certain cases result in speculation .during the current marketing year ; whereas that danger may be avoided by limiting the period between the lodging of the aid application and that of the application for supervised storage provided for in Article 8 (2) of Regulation (EEC) No 2183/81 ; whereas that Regulation should be amended accordingly ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Flax and Hemp, Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 September 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 377, 31 . 12. 1987, p. 49 . (2) OJ No L 211 , 31 . 7 . 1981 , p. 2. 0 OJ No L 199, 26. 7 . 1988 , p. 8 . (4) OJ No L 211 , 31 . 7 . 1981 , p. 35. 0 OJ No L 186, 16 . 7. 1988, p. 21 .